Citation Nr: 1206025	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  05-01 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for tinnitus.

2.  Entitlement to a compensable rating for bilateral hearing loss.

3.  Whether new and material evidence has been received to reopen a claim for service connection for a right shoulder disability.

4.  Entitlement to service connection for a right shoulder disability.

5.  Whether new and material evidence has been received to reopen a claim for service connection for diabetes mellitus.

6.  Whether new and material evidence has been received to reopen a claim for service connection for atrial fibrillation.

7.  Entitlement to service connection for atrial fibrillation.

8.  Entitlement to service connection for a vision disability.

9.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus.

10.  Entitlement to service connection for high cholesterol.

11.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and a panic disorder.

12.  Entitlement to service connection for periodontal disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1978 to June 1999.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a May 2003 rating decision of the Houston, Texas Regional Office (RO) of the Department of Veterans Affairs (VA) which denied the Veteran's claims for service connection for hypertension and high cholesterol.  His requests to reopen his claims for service connection for a right shoulder condition and eyesight problems were also denied.  Service connection for tinnitus was granted and an initial rating of 10 percent was assigned.  In addition, his claim for an increased rating for bilateral hearing loss was denied.

In addition, the Veteran appeals from a May 2010 rating decision which, in pertinent part, denied his claim for service connection for PTSD and his requests to reopen claims for service connection for diabetes mellitus and atrial fibrillation.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) at an August 2011 RO (Travel Board) hearing.  A hearing transcript has been associated with the claims file.

The Board denied entitlement to service connection for a vision disability in an unappealed August 2002 decision.  The instant claim for service connection for a vision disability is based on new diagnoses (i.e., diabetic retinopathy, mild cataracts and photophobia) and must be adjudicated without regard to prior denial that did not consider these diagnoses.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  Hence, the instant claim for service connection for a vision disability must be decided on its merits.

In January 2012, subsequent to the issuance of the May 2011 supplemental statements of the case (SSOC), the Veteran submitted evidence pertinent to the claims on appeal.  This evidence was accompanied by a waiver of RO consideration.  See 38 C.F.R. § 20.1304 (2011). 

The Veteran's claim for an increased rating for hearing loss as well as his claims for service connection for atrial fibrillation, visual disability, right shoulder disability and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran has been assigned the maximum schedular rating for tinnitus and there are no exceptional circumstances warranting referral for an extra-schedular rating.

2.  The Veteran's claim for service connection for a right shoulder disability was last denied in an unappealed August 2002 Board decision as the evidence of record did not establish a nexus between a current disability and service.

3.  Evidence submitted since the August 2002 Board decision is new and material as it includes a previously unconsidered August 1999 x-ray examination report interpreted as showing right shoulder arthritis within one year of service separation.

4.  The Veteran's claim for service connection for diabetes mellitus was last denied in an unappealed November 2006 rating decision as the evidence of record did not establish a nexus between a current disability and service or that the disability manifested to a compensable degree within one year of service discharge.

5.  Evidence submitted since the November 2006 rating decision does not include new information pertaining to a fact necessary to substantiate the claim, the absence of which was the basis of the previous denial.

6.  The Veteran's claim for service connection for atrial fibrillation was last denied in an unappealed November 2006 rating decision as the evidence of record did not establish the onset of atrial fibrillation during active service or a nexus of atrial fibrillation to active service.

7.  Evidence submitted since the November 2006 RO decision is new and material as it includes previously unconsidered testimony from the Veteran that his atrial fibrillation symptoms first began during active service.

8.  High cholesterol is not a disability for which service connection can be granted under VA regulations.

9.  The evidence of record establishes that the Veteran developed an acquired psychiatric disorder, namely a panic disorder, as a result of his military service.

10.  The Veteran withdrew his claim for service connection for periodontal disease during his August 2011 hearing.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 10 percent for tinnitus have not been met.  38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.10, 4.87, Diagnostic Code 6260 (2011).

2.  The August 2002 Board decision, which denied service connection for a right shoulder disability, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.105 (a) (2011).

3.  Evidence received since the August 2002 Board decision, which denied service connection for a right shoulder disability, is new and material; the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

4.  The November 2006 rating decision, which denied service connection for diabetes mellitus, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.105(a) (2011).

5.  Evidence received since the November 2006 rating decision, which denied service connection for diabetes mellitus, is not new and material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

6.  The November 2006 rating decision, which denied service connection for atrial fibrillation, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.105(a) (2011).

7.  Evidence received since the November 2006 RO decision, which denied service connection for atrial fibrillation, is new and material; the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

8.  The criteria for entitlement to service connection for high cholesterol have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011). 

9.  Resolving all reasonable doubt in favor of the Veteran, the criteria for the establishment of service connection for an acquired psychiatric disorder, namely a panic disorder, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

10.  The criteria for withdrawal of an appeal with regard to claim for service connection for periodontal disease are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable Agency of Original Jurisdiction (AOJ) decision on a claim.   Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA requires, in the context of a claim to reopen, that VA look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Therefore, the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Board notes that the Veteran's claim for an increased rating for tinnitus as well as his claim for service connection for high cholesterol will be decided based on law and not the facts of this case.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In such a situation, the notice and assistance requirements of the VCAA are not applicable as there is no legal basis for the claims and/or because undisputed facts render the claimant ineligible for the claimed benefit.  VAOPGCPREC 5-2004 (2004), 69 Fed. Reg. 59989 (2004). 

With respect to the acquired psychiatric disorder claim, the Board grants in full the benefit sought on appeal.  The Board also reopens and remands the right shoulder and atrial fibrillation claims for further development.  As these dispositions are favorable to the Veteran in this decision, there is no reason to discuss VCAA compliance.

With respect to the diabetes mellitus claim, the Veteran's statement received in December 2008 was accepted by the RO as an application to reopen a prior final denial.  A pre-adjudicatory RO letter dated August 2009 fully satisfied the timing and content requirements of the VCAA as it pertains to reopened claims - including the basis for the prior final denial.  The Board notes that while the August 2009 letter informed the Veteran that his claim for service connection for diabetes mellitus had been previously denied in a December 2006 rating decision, this rating decision was actually dated in November 2006 rating decision and the accompanying letter was dated in December 2006.  This minor deficiency has resulted in no prejudicial harm to the Veteran.

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim(s).  38 U.S.C.A. §5103A; 38 C.F.R. §3.159(c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim(s), whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  VA has no duty to provide an examination or obtain a medical opinion prior to reopening a claim that has been finally denied in a prior decision.  38 C.F.R. § 3.159(c)(4)(iii).

VA has met the duty to assist the Veteran in the development of the instant claims.  The evidence of record includes the service treatment records, service personnel records various private treatment records and VA treatment records.  A response to the December 2009 request for private treatment records from Dr. R.C. was not received.  The Veteran reported that this doctor treated him for prostate problems which are not relevant to the claims being decided on appeal.  The Veteran is shown to have worked since his service separation, and there is no information of record regarding any potentially relevant records in the possession of the Social Security Administration.

As the claim for service connection for diabetes mellitus is not being reopened, VA examination is not required.  See 38 C.F.R. § 3.159(c)(4)(iii).

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  Id at 83.  The threshold for finding whether the evidence indicates a link between a current disability and service is low.  Id; Locklear v. Nicholson, 20 Vet. App. 410 (2006).

A VA examination has not been conducted with regard to the claim for service connection for high cholesterol.  As discussed below, high cholesterol is considered to be a laboratory result rather than a disability under VA regulations, and is not a disability for which service connection may be granted.  A VA examination cannot serve to substantiate the Veteran's claim and is therefore not required.

The Court has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: (1) the duty to explain fully the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  However, effective August 23, 2011, VA amended its regulations governing hearings.  See 76 Fed. Reg. 52572 (Aug. 23, 2011).  The rule clarifies that the hearing provisions in 38 C.F.R. § 3.103, only apply to hearings before the agency of original jurisdiction (AOJ) and do not apply to hearings before the Board.  As the hearing in this case was held prior to August 23, 2011, it is not clear whether the new regulation is applicable. 

During the August 2011 hearing, the issues on appeal were identified.  The undersigned suggested that the Veteran discuss the etiology of his diabetes mellitus with his treating physician and submit any submit any relevant information.  The Veteran was asked when he was diagnosed with diabetes mellitus and what he believed where the etiology of his claimed condition.  The record was held open for sixty days to allow for additional evidence to be submitted and the Veteran did submit additional evidence in January 2012.  The Board thereby fulfilled its duty under Bryant. 

Thus, there is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.  Therefore, the Board determines that VA has made reasonable efforts to the assist the Veteran in obtaining the evidence necessary to substantiate the instant claims.

Increased Rating Criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

Tinnitus Claim

The Veteran contends that his service connected tinnitus is more disabling than currently evaluated and that a 20 percent rating is warranted.

His service-connected tinnitus is currently evaluated as 10 percent disabling, which is the maximum rating available under Diagnostic Code 6260.  See 38 C.F.R. § 4.87; see also Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006) (VA's interpretation of its own regulations, 38 C.F.R. § 4.25(b) and Diagnostic Code 6260, limits a veteran to a single disability rating for tinnitus, regardless of whether the tinnitus is unilateral or bilateral); VAOPGCPREC 2-2003 (Diagnostic Code 6260 authorizes a single schedular 10 percent disability rating for tinnitus, regardless of whether the tinnitus is perceived as unilateral or bilateral).  Where, as here, there is a lack of entitlement under the law, the claim for a schedular rating in excess of 10 percent, to include separate schedular ratings, for tinnitus is denied.  See Sabonis, supra at 430.  

Extra-schedular Consideration

The Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extra-schedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(1)(b).

The question of an extra-schedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular consideration when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extra-schedular rating, the threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step--a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Veteran's tinnitus manifested by ear ringing is specifically contemplated by the rating criteria.  The Veteran has not reported any unusual aspects of his tinnitus disability not contemplated by the criteria of Diagnostic Code 6260.  Hence, referral for consideration of an extra-schedular rating is not warranted.

The Court has held that a total rating based upon individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16. 

A claim for TDIU arises where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378  (Fed. Cir. 2001);cf. Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009) (holding that an initial rating appeal did not involve TDIU where the Roberson requirements were not met).

The Veteran has reported that he maintained full-time employment as a health inspector for the past seven years during an April 2010 VA examination and there is no other evidence showing unemployability.  Further consideration of is not warranted as the Veteran is currently employed.

Service Connection Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (the Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.")

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection for PTSD requires: (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that the claimed in- service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed stressor in service.  38 C.F.R. § 3.304(f).  The diagnosis of PTSD must comply with the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders, 4th edition, of the American Psychiatric Association (DSM-IV).

If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).

Corroboration of every detail of a claimed stressor, including personal participation, is not required. Instead, independent evidence that the incident occurred is sufficient.  Pentecost v. Principi, 16 Vet. App. 124 (2002).

The Board must make a specific finding as to whether a veteran actually engaged in combat when that question is at issue.  Zarycki v. Brown, 6 Vet. App. 91 (1993).

The Court has held that receiving enemy fire can constitute participation in combat. Sizemore v. Principi, 18 Vet. App. 264 (2004).  A determination that a veteran engaged in combat with the enemy may be supported by any evidence which is probative of that fact, and there is no specific limitation of the type or form of evidence that may be used to support such a finding. VAOPGCPREC 12-99.  Evidence submitted to support a claim that a veteran engaged in combat for purposes of a claim of service connection for PTSD may include a veteran's own statements and an "almost unlimited" variety of other types of evidence.  Gaines v. West, 11 Vet. App. 353, 359 (1998).

If a stressor claimed by a veteran is related to fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of a veteran's service, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of a veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and a veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3).

For injuries that are alleged to have been incurred in combat, 38 U.S.C.A. § 1154(b) provides a relaxed evidentiary standard of proof to determine service connection.  VA regulations provide that in the case of any veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions or hardships of service, even though there is no official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

However, the reduced evidentiary burden only applies to the question of service incurrence, and not to the question of either current disability or nexus to service, both of which generally require competent medical evidence.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).

Certain chronic disabilities such as arthritis, psychosis and diabetes mellitus are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  This presumption applies to veterans who have served 90 days or more of active service during a war period or after December 31, 1946.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

The Veteran served in the Persian Gulf War.  The Board notes that diabetes mellitus is a known clinical diagnosis, and that the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 pertaining to diseases associated with Persian Gulf War service have no applicability to the diabetes mellitus claim based upon the facts alleged and shown.  The Board need not, therefore, cite to the extensive regulatory scheme pertaining to undiagnosed illness claims.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Petition to Reopen Criteria

A decision of the RO becomes final if a notice of disagreement is not received within one year of the notice of that decision.  38 U.S.C.A. § 7105(c).  A finally adjudicated claim will be reopened if new and material evidence is received.  38 U.S.C.A. § 5108.

In deciding whether new and material evidence has been submitted VA looks to the evidence received since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence is defined as existing evidence not previously submitted to VA and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Evidence is presumed credible for the purposes of reopening unless it is inherently false or untrue.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

If VA either receives or associates with a claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim at any time after VA issues a decision on a claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c).  These official service department records include service records that are related to a claimed in-service event, injury or disease, regardless of whether such records mention a veteran by name.  38 C.F.R. § 3.156(c)(i). 

Right Shoulder Claim

An August 2002 Board decision denied the Veteran's claim for service connection for a right shoulder disability the evidence of record did not establish a nexus between a current disability and service.  This decision was not appealed.  38 U.S.C.A. § 7105(c).  There were no submissions within one year of this rating decision which would warrant consideration under 38 C.F.R. § 3.156(b).

The evidence considered in the August 2002 Board decision included the Veteran's service treatment records, VA treatment records and VA examinations.

A February 1978 service entrance examination was negative for any relevant abnormalities and the Veteran denied a painful or "trick" shoulder in an accompanying Report of Medical History (RMH).  In March 1999, the Veteran complained of right shoulder pain for the past two weeks and an assessment of a right shoulder strain was made.  An April 1999 service discharge examination was negative for any relevant abnormalities and the Veteran reported right shoulder pain in an accompanying RMH.  The remaining service treatment records were negative for treatments, complaints or diagnoses related to any right shoulder disability.

An August 1999 VA treatment note contained an assessment of probable bursitis versus tenosyvitis in the right shoulder.

A March 2000 VA general medical examination reflected the Veteran's reports of injuring his right shoulder by hitting a bean in 1996.  Following a physical examination and a review of the Veteran's claims file, an assessment of a right shoulder strain was made.

An April 2000 VA right shoulder X-ray was found to be normal.

A November 2001 VA orthopedic examination reflected the Veteran's complaints of right shoulder pain since his in-service injury.  An accompanying right shoulder X-ray was within normal limits.  Following this physical examination, an impression of right shoulder pain was made.  The examiner opined that he was unable to explain either the magnitude or perception of the Veteran's current right shoulder complaints based upon any medical explanation as the Veteran was unable to comply with the examination sufficiently to allow an accurate examination to be conducted.

In an April 2002 statement, the Veteran wrote that he injured his right shoulder during service when a steel beam fell while the ship was performing maneuvers.

Evidence received since the August 2002 Board decision includes a copy of an August 1999 VA right shoulder X-ray which was interpreted as showing posterior spurring of the glenoid.  This record, which had not been associated with the claims folder, possibly shows the onset of arthritis within the first postservice year.  As such, the Board finds that new and material evidence has been submitted to reopen the prior final denial.

The Board defers further appellate review of this claim pending further evidentiary development.

Diabetes Mellitus Claim

A November 2006 rating decision denied the Veteran's claim for service connection for diabetes mellitus as the evidence of record did not establish a nexus between a current disability and service or that the disability manifested to a compensable degree within one year of service discharge.  A notice of disagreement was not received within one year of notification of this rating decision, thus rendering it "final" under 38 U.S.C.A. § 7105(c).  There were no submissions within one year of this rating decision which would warrant consideration under 38 C.F.R. § 3.156(b).

Evidence considered in the November 2006 rating decision included the Veteran's service treatment records, various VA examinations, various private treatment records and VA treatment records.

A February 1978 service entrance examination and an April 1999 service discharge examination were negative for any relevant abnormalities and the Veteran denied sugar in the urine in the accompanying RMHs.  In an April 1999 statement, the Veteran wrote that his brother, uncle and aunt have or had diabetes, a heart condition and/or high blood pressure.  The remaining service treatment records were significant only for a July 1988 examination report which noted trace sugar for urinalysis.

The Veteran denied diabetes mellitus in a March 2000 VA general medicine examination.

A May 2005 private treatment note indicated that the "new" onset of the Veteran's diabetes occurred in May 2005.

In a June 2006 statement, the Veteran wrote that he had been treated for diabetes mellitus for one year due to high levels of glucose.

Evidence received since the November 2006 rating decision included the Veteran's VA treatment records, various private treatment records and service personnel records.

According to statements and testimony, the Veteran acknowledges not being diagnosed or treated for diabetes during service.  He was diagnosed with diabetes mellitus in approximately 2004.  However, he highlights the July 1988 urinalysis finding of trace sugar as possibly demonstrating the onset of diabetes during service.  Additionally, the Veteran opines that his diabetes was caused by a military diet high in carbohydrate content and/or untreated high cholesterol.

The Veteran's claim for service connection for diabetes mellitus was last denied in a November 2006 rating decision as the evidence of record did not establish a nexus between diabetes mellitus and service or that diabetes mellitus manifested within one year of service discharge.

The newly submitted VA treatment records and private treatment records do not establish such a nexus or that his diabetes mellitus manifested to a compensable degree within one year of service discharge.  The Veteran's statements that he has suffered from diabetes mellitus since approximately 2004 are duplicative of evidence previously considered.  The newly received service personnel records cannot serve as a basis to reopen as they are not relevant to the instant claim.  See 38 C.F.R. § 3.156(c)(i).

The new evidence consists of the Veteran's own personal opinion which interprets the significance of one abnormal urinalysis - the test results of which had been considered by the RO in the prior final denial.  Additionally, the Veteran has opined that his diabetes was caused by his military diet or by having untreated high cholesterol since service.  However, the Board finds no non-speculative reasoning supporting these allegations.  Overall, the Board must find that the Veteran's personal opinion does not constitute "material" evidence as he is not shown to be competent, or in other words possess the requisite training or expertise, to speak to issues regarding the significance of one abnormal urinalysis and/or the etiological relationship between the military diet, blood chemistry and the onset of diabetes several years after service.  38 C.F.R. § 3.159(a)(1), (2).  The claim is therefore not reopened, and the appeal must be denied.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Atrial Fibrillation

A November 2006 rating decision denied the Veteran's claim for service connection for atrial fibrillation as the evidence of record showed the onset of atrial fibrillation several years after service, and did not establish a nexus between such disability and active service.  A notice of disagreement was not received within one year of notification of this rating decision, thus rendering it "final" under 38 U.S.C.A. § 7105(c).  There were no submissions within one year of this rating decision which would warrant consideration under 38 C.F.R. § 3.156(b).

Evidence considered in the November 2006 rating decision included the Veteran's service treatment records, various VA examinations, various private treatment records and VA treatment records.  

The Veteran's service treatment records were negative for complaint, treatment or diagnosis of atrial fibrillation.  On reports of medical history, the Veteran routinely denied a history of palpitations or pounding heart.  

The postservice medical record first reflected treatment for atrial fibrillation in 2003.  There was no evidence of a nexus between atrial fibrillation and active service.

Evidence of record since November 2006 includes conflicting reports from the Veteran.  In a VA Form 9 received in March 2009, the Veteran stated that his atrial fibrillation occurred "shortly after leaving the service" which he thought most likely existed during active service.  In a statement received in July 2010, the Veteran reported the onset of atrial fibrillation symptoms during active service.  The latter statement, if true, provides a basis to award this claim based upon continuity of symptomatology.  Thus, the Board finds that new and material evidence has been submitted to reopen the prior final denial.

The Board defers further appellate review of this claim pending further evidentiary development.

High Cholesterol Claim

The Veteran claims that his high cholesterol is a disability and is the result of a poor diet during service.

A February 1978 service entrance examination was negative for any relevant abnormalities.  A June 1995 periodic examination found hypercholesterolemia.  An April 1999 service discharge examination was also negative for any relevant abnormalities and a blood test found the Veteran's cholesterol to be 241.  Post-service treatment records document multiple laboratory tests for cholesterol.

A disability for VA compensation purposes refers to an impairment of earning capacity due to a disease or injury, rather than to a disease or injury itself.  Allen v. Brown, 7 Vet. App. 439 (1995).  VA has determined that laboratory results are not, in and of themselves, disabilities.  See Schedule for Rating Disabilities; Endocrine System Disabilities, 61 Fed. Reg. 20,440 (May 7, 1996).  In response to the publication of the proposed rule, a commenter asked that VA address the handling of claims for veterans receiving diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol.  61 Fed. Reg. 20440, 20445.  The authors of the Final Rule responded: "[t]he diagnoses listed by the commenter are actually laboratory test results, and are not, in and of themselves, disabilities.  They are, therefore, not appropriate entities of the rating schedule to address."  Id.

The Board must defer to VA's reasonable interpretation of its own laws and regulations.  Chevron U.S.A., Inc., v. Natural Resources Defense Council, Inc., 467 U.S. 837, 843, 104 S.Ct. 2778, 81 L.Ed.2d. 694 (1984). 

A further review of the record fails to disclose any competent medical evidence that the Veteran has a current disability associated with these laboratory findings, such as symptoms, clinical findings, other manifestations, or any deficits in bodily functioning. 

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a disability.  38 U.S.C.A. § 1110.  Hence, in the absence of competent persuasive evidence of disability manifested by, or associated with, the claimed findings of high cholesterol, the record presents no predicate for a grant of service connection for any such findings. As a matter of law, this claim must be denied.

Acquired Psychiatric Disorder

The Veteran contends that his current acquired psychiatric disorder is the result of his service, including his exposure to combat and enduring high sea conditions and hurricanes while on sea service.

A February 1978 service entrance examination and an April 1999 service discharge examination were negative for any relevant abnormalities and the Veteran denied nervous trouble of any sort in the accompanying RMHs.  The remaining service treatment records were negative for complaints, treatments or diagnoses related to any acquired psychiatric disorder.

Service personnel records indicate that the Veteran had more than eight years of sea service during his career.  An undated Citation indicated that the Veteran served aboard the U.S.S. Elliot from September 1991 to December 1991 in support of Operation Desert Storm and that his efforts were vital to the ship's mine clearance operations in the Mine Danger Area Ten.

A September 2009 statement from M. M., the Veteran's wife, indicated that the Veteran had a "problem" driving long distances.  He also had experienced disturbed sleep, night sweats and nightmares since service.

A February 2010 stressor statement from the Veteran described the "excruciating stress" of serving aboard the U.S.S. Elliot during Operation Desert Storm in the mine danger area.  His ship was also responsible for picking up dead Iraqi crewmembers and "bag[ging] them."

A March 2010 Memorandum from the RO made a formal finding of a lack of information required to verify stressors for PTSD.

An April 2010 VA psychological examination reflected the Veteran's reports that he had been deployed twice during Operation Desert Storm and Desert Shield during which he was located on a ship in the Persian Gulf.  During this deployment, his ship was located in an area with mines and part of the ship's assignment was to "locate and destroy" other ships.  He denied mental health problems during service, mental health treatment during service, new traumatic events since discharge or psychiatric treatment since service discharge.  His current symptoms included depression, reduced interest in activities, social isolation and sleep difficulties.  While the Veteran did report some anxiety symptoms, he did not report symptoms consistent with a diagnosis of PTSD.  Following this examination and a review of the Veteran's claims file, a diagnosis of depressive disorder not otherwise specified (NOS) was made.  The examiner opined that the Veteran's adjustment to service appeared to have been satisfactory as there were no reported gross indicators of behavioral control problems or subjective unhappiness.  He was given a diagnosis of depressive disorder NOS for his reported symptoms of depression to include depressed mood, decreased interest in activities and changes in his sleep.  He had reported that his depression have been in place over the past two to three years and did not report any symptoms of depression that there were related to service.  It was the opinion of the examiner that the Veteran's symptoms of depression were not due to his service and that his symptoms of anxiety were clearly not related to service and less likely related to his service.

A July 2010 VA treatment note contained impressions of a driving phobia and provisional PTSD.  The "trauma" triggered a latent driving phobia and now he was at risk of generalizing his anxiety.

A November 2010 VA treatment note reflected the Veteran's reports that his first panic attack occurred in 2003 or 2004 after driving along large expenses of open land.  Depression, suicidal ideations, mania or problems functioning were denied.  An impression of panic disorder/driving phobia related to past trauma in the military (on ship during hurricanes) was made.

A May 2011 VA treatment note contained a diagnosis of panic disorder with agoraphobia.

During an August 2011 hearing, the Veteran testified that his ship operated in Mine Danger Area 10 during the Gulf War and he saw a lot of Iraqi patrol boats.  He saw "things" that were destroyed and "a lot" of dead bodies in the water.  The captain instructed that these bodies be brought up onto the ship, bagged and shipped to Saudi Arabia.  There were at least 10 such bodies were located daily.

A September 2011 opinion from Dr. J. R., the Veteran's treating VA psychologist, indicated that she had been treating the Veteran for anxiety and panic attacks for several months.  The Veteran's symptoms occurred when he drove long distances, especially on highways, where he had to view open spaces or when he had to fly long distances.  He had stated that his deployment on ships over the open ocean as well as through hurricanes and high seas, had contributed to his current anxiety and panic attacks.  The provider opined that it was more likely than not that this condition was from service.

The Veteran has a current disability as he has been diagnosed with multiple acquired psychiatric disorders, including major depressive disorder and a panic disorder.  In order for this current disability to be recognized as service connected, there must be a link between thus condition and an in-service injury or disease.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.307, 3.309; Shedden, supra.  

Although the Veteran's reports of high sea conditions and hurricanes are not documented in his service records, such conditions are consistent with the time, place and circumstances of his sea service.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.304(d).  An April 2010 VA examiner declined to find a nexus between the Veteran's diagnosed major depressive disorder and anxiety symptoms and his service.  The April 2010 VA examiner did not offer an opinion regarding the etiology of the Veteran's diagnosed panic disorder.  In contrast, the September 2011 opinion from Dr. J. R. and the November 2010 related the Veteran's panic disorder to his service, specifically the reported high sea conditions and hurricanes.

On balance, the evidence is at least in equipoise.  Resolving all doubt in the Veteran's favor, the Board finds that the criteria for service connection for an acquired psychiatric disorder, namely a panic disorder, have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The appeal is granted.

In so finding, the Board observes that the Veteran has prosecuted a claim of entitlement to service connection for PTSD.  Notably, PTSD and panic disorder are both forms of an underlying anxiety disorder.  See 38 C.F.R. § 4.130, Diagnostic Codes 9400-9413.  The Veteran does not currently hold a PTSD diagnosis which conforms to the DSM-IV criteria.  However, the symptoms which the Veteran argues supports a PTSD diagnosis have been diagnosed as a panic disorder which has been service-connected.  As such, the Board has granted in full the benefit being sought by the Veteran - his current psychiatric symptoms however diagnosed.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Periodontal Disease Claim

During his August 2011 hearing, the Veteran's representative stated that the Veteran wished to withdraw his appeal with regard to the claim of entitlement to service connection for periodontal disease.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the veteran or by his authorized representative.  Id.

The Veteran has withdrawn his appeal as to this claim and there remains no allegation of errors of fact or law for appellate consideration.  As such, the Board does not have jurisdiction to review his claim of entitlement to service connection for periodontal disease and this claim is dismissed.


ORDER

The claim of entitlement to a rating in excess of 10 percent for tinnitus is denied.

New and material evidence having been received, the claim for service connection for a right shoulder disability is reopened.  To this extent only, the appeal is granted.

New and material evidence not having been received, the claim for service connection for diabetes mellitus is not reopened.

New and material evidence having been received, the claim for service connection for atrial fibrillation is reopened.  To this extent only, the appeal is granted.

The claim of entitlement to service connection for high cholesterol is denied.

The claim of entitlement to service connection for an acquired psychiatric disorder, namely a panic disorder, is granted.

The claim of entitlement to service connection for periodontal disease is dismissed.


REMAND

Bilateral hearing loss

The Veteran seeks a compensable rating for his bilateral hearing loss.  In support of his claim, the Veteran submitted a private ear, nose and throat examination report which included an audiological assessment.  This assessment reported that word discrimination testing was conducted, but the actual results and type of word list used is not provided.  The Board, therefore, must remand this claim to obtain this information.  Savage v. Shinseki, 24 Vet. App. 259 (2011).

Right shoulder disability

The record reflects credible report of right shoulder pain since service.  A VA examiner in November 2001 had difficulty arriving at a proper diagnosis due to the Veteran's unwillingness to flex or abduct his shoulder beyond 90 degrees.  At that time, x-ray examination was interpreted as normal.  However, a prior x-ray examination in 1999 was interpreted as showing posterior spurring of the glenoid.  The Board finds that additional medical examination and opinion is necessary to decide this claim.  38 U.S.C.A. § 5103A(d).

Atrial Fibrillation and hypertension

In Hickson v. Shinseki, 23 Vet. App. 394 (2010), the Court indicated that, when a Board reopens a claim after the RO has denied reopening the same claim, the matter must generally be returned to the RO for consideration of the merits.  As the RO has not evaluated the credibility of the evidence of record regarding the atrial fibrillation claim, the Board finds that it would be potentially prejudicial to adjudicate this claim on the merits at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Notably, the record discloses a discussion between the Veteran and a VA counselor as to whether his panic disorder could aggravate his atrial fibrillation disorder.  On this record, the Board finds that medical opinion is warranted as to whether the Veteran's service-connected panic disorder has caused or aggravated beyond the normal progress of the disorder the Veteran's atrial fibrillation and/or hypertension.

Visual Disability Claim

The Veteran contends that he suffers from a visual disability as a result his work with radar equipment in dimly lit environments during service.  Service treatment records document assessments of conjunctivitis, bilateral epidemic keratoconjunctivitis (EKC) and bilateral blepharitis in May 1991.  In a March 2000 VA general medicine examination, the Veteran complained of blurry vision.  A December 2009 private treatment summary indicated that the Veteran had been diagnosed with diabetic retinopathy, mild cataracts and photophobia of unknown origin; no opinion regarding the etiology of these disabilities was provided.  A September 2011 opinion from Dr. J. C. indicated that the Veteran's complaints of photophobia and light sensitivity "may" have resulted from more than 20 years of indoor work watching radar scope and tactical displays in a dark environment.  This opinion was speculative and not stated to the degree of certainty required to substantiate a claim for service connection.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinions that are speculative, general, or inconclusive in nature cannot support a claim).   A VA examination is therefore required to determine the nature and etiology of the Veteran's claimed vision disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder the Veteran's clinical records of treatment for hearing loss, right shoulder disability, atrial fibrillation, hypertension and visual disabilities at the Houston VA Medical Center since May 26, 2011.

2.  Assist the Veteran in obtaining the results of speech discrimination testing conducted by Texas ENT Specialists in September 2011, to include the word list used by the examiner.

3.  Upon the receipt of any additional records, schedule the Veteran for appropriate examination to determine the nature and etiology of his right shoulder complaints.  The claims folder must be provided to the examiner for review.  Following examination and review of the claims folder, the examiner is requested to provide opinion on the following questions:

	a) what is the current diagnosis, if any, of the Veteran's right shoulder complaints including opinion as to whether there is any current evidence of posterior spurring of the glenoid;

	b) for each diagnosis, provide opinion as to whether it is at least as likely as not that such disability either first manifested during active service or is causally related to an event in service; or, alternatively, 

	c) whether it is at least as likely as not that the Veteran manifested degenerative changes of the right shoulder within the first postservice year, as interpreted in an August 1999 VA x-ray examination report but not found on VA x-ray examination reports in 2000 and 2001.

In providing this opinion, the examiner is requested to consider the following:

* the Veteran's March 1999 treatment for right shoulder strain;
* the Veteran's report of a right shoulder "knifeing" sensation on his April 1999 report of medical history;
* the August 1999 VA clinical record noting a history of right shoulder pain since 1997 with a current assessment of probable bursitis versus tenosynovitis;
* the August 1999 VA x-ray examination interpreted as showing posterior spurring of the glenoid; and
* the results from the March 2000 and November 2001 VA examination reports, including negative x-ray results.

4.  Afford the Veteran a VA examination to determine the current severity of bilateral hearing loss.

5.  Afford the Veteran a VA eye examination to determine whether any current eye disability is related to active duty service.  The claims file including a copy of this remand must be made available to and be reviewed by the examiner.  The examiner should indicate such review in the examination report or in an addendum.

   a) based on the evidence of record, can it be determined with a reasonable degree of medical certainty, that the Veteran has developed an eye or vision disability?  If so, please specify the diagnosis or diagnoses.  The examiner should identify all such disorders that have been present at any time since October 2002.

   b)  is it at least as likely as not (50 percent or greater probability) that any diagnosed eye disorder had its onset during the Veteran's period of active duty service, including from March 1978 to June 1999; or, was any such disorder caused by any incident or event that occurred during his period of service?   The examiner should specifically comment on the May 1991 findings of conjunctivitis, bilateral epidemic keratoconjunctivitis (EKC) and bilateral blepharitis; the Veteran's subjective complaints of photophobia and light sensitivity; and the September 2011 opinion from J.C., M.D.

In answering the question posed above, the examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a rationale for doing so.

A complete rating should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

6.  Afford the Veteran a VA examination to determine whether any current hypertension and/or atrial fibrillation disability is related to service-connected panic disorder.  The claims file must be made available to and be reviewed by the examiner.  Following examination and review of the record, the examiner is requested to provide opinion on the following:

   Whether it is at least as likely as not (50 percent or greater probability) that the currently diagnosed atrial fibrillation and/or hypertension has been permanently worsened beyond the normal progress of the disorder by service-connected panic disorder?

In answering the question posed above, the examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a rationale for doing so.

A complete rating should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

7.  Thereafter, readjudicate the claims.  If any benefit sought on appeal remains denied, the RO/AMC should issue a supplemental statement of the case, before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


